Citation Nr: 1412940	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a low back disorder, to include degenerative disc disease at L4-5, central disc protrusion at L5-S1, with traumatic arthritis of the sacroiliac joints. 

2. Entitlement to a disability rating in excess of 10 percent for right-sided sciatica, associated with the Veteran's service-connected low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from September 1977 to September 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the disability rating assigned to the Veteran's low back disorder to 20 percent and granted a separate 10 percent rating for sciatica of the right side.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional, pertinent VA treatment records.    

In his September 2009 Substantive Appeal, the Veteran reported that he suffered from psychiatric problems due to the pain and corresponding functional limitation stemming from his service-connected back disorder and right lower extremity disability, which the Board interprets as an informal claim of secondary service connection for psychiatric disability.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran submitted a January 2009 notice of disagreement to the September 2008 rating decision.  Although the notice of disagreement stated that the Veteran was appealing the RO's decision regarding right-sided sciatica, the Veteran's January 2009 statement also expresses disagreement with the RO's September 2008 rating of the Veteran's low back disorder.  In order to ensure that the Veteran's due process rights are preserved, the Board finds that the Veteran timely disagreed with the September 2008 rating decision as to both the right-sided sciatica, as well as the low back disorder.  As such, this matter must be remanded to the RO for appropriate action as a statement of the case addressing the issue of entitlement to a disability rating in excess of 20 percent for the Veteran's low back disorder has not yet been issued.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).     

In the September 2009 VA Form 9, the Veteran reported that his right lower extremity disability had worsened since the most recent examination, which was conducted in June 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of the disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The RO shall also associate any outstanding, pertinent VA treatment records with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The RO/AMC shall also provide the Veteran with the opportunity to submit any pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment and associate such records with the claims file.  

2. Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the extent and severity of the Veteran's low back disorder and associated neurological impairments, and the impact of these disabilities on his ability to secure or follow substantially gainful occupation.  He should be provided an appropriate amount of time to submit this evidence.  
	
4. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and any neurologic impairment related to his back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  The examiner shall specifically consider the Veteran's January 2009 statement regarding incapacitating episodes.    

Further, the examiner should also discuss the nature and severity of any right and/or left-sided neurological impairment found to be present, to include sciatica, radiculopathy or neuropathy.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability, to specifically include discussion of the Veteran's September 2009 statement regarding his bowel problems.  

The examiner shall also discuss whether the Veteran experiences erectile dysfunction in association with his low back disorder. 

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medication, to include Hydrocodone, Naproxen, and Flexeril.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Issue the Veteran a Statement of the Case on his claim of entitlement to an increased rating for his back disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

6. Then readjudicate the Veteran's claim for a higher disability rating for his right-sided sciatica.  If the benefits sought are not granted in full, he and his representative must be furnished with a Supplemental Statement of the Case regarding the disability rating assigned to the Veteran's right-sided sciatica.  The Veteran shall be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

